Citation Nr: 1444854	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 and April 1974 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN.  

In a November 2013 decision, the Board remanded the issue listed on the title page of the instant document for the RO to request additional evidence.  That action has been completed, the issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), no greater than 38.75 decibels (dB) for the right ear and 58.75 dB for the left ear, and speech recognition scores no lower than 96 percent for the right ear and 92 percent for the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating have not all been met for bilateral hearing loss.  38 U.S.C.A §§ 1155, 5107 (West 2002); 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2013).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  VA provided adequate notice in a letter sent to the Veteran in September 2009.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records in addition to private treatment records.  Also, VA afforded the Veteran a relevant examination and opinion by an audiologist in January 2010.  That opinion described the Veteran's current right and left ear hearing levels, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds compliance with the Board's November 2013 Remand directives.  In the Board's November 2013 decision, this matter was remanded to obtain any additional relevant VA medical records, to obtain audiologic data, specifically two audiological tests in the possession of Dr. R.A.W., and to readjudicate the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  Accordingly, the RO sent a November 21, 2013, letter and a second letter on December 12, 2013, to Dr. R.A.W. containing a Form 21-4142 Authorization and Consent to Release Information, signed by the Veteran, in an attempt to obtain all audiological data, to include tests, referenced in letters of record submitted by Dr. R.A.W. in August 2009 and May 2010.  That VA has not received these documents, despite its attempts, does not preclude appellate review from proceeding.  Thus, there has been compliance with the Board's November 2013 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Now the Board turns to the merits of this case.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86 (2013).  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  In either pattern, the Roman numeral designation for the ear will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  In this case, the second pattern applies to the left ear.  

The January 2010 Compensation and Pension audiology examination report is the only complete audiological test of record.  The testing revealed puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 Hz, of 30, 35, 40, and 50 for the right ear, respectively, which average to 38.75 dB, and of 30, 70, 70, and 65 for the left ear, respectively, which average to 58.75 dB.  Speech recognition was 96 percent for the right ear and 92 percent for the left.  

Application of Table VI with regard to the right ear yields assignment of Roman numeral I.  Application of Table VI to the left ear yields a Roman numeral assignment of II.  As the left ear's puretone thresholds at 1000 and 2000 Hz are 30 dB and 70 dB, respectively, it has an exceptional pattern of hearing impairment and falls within the scope of 38 C.F.R. 4.86(b).  Accordingly, the left ear's Roman numeral designation will be the higher of the two results from Table VI and Table VIA.   Table VIA yields a Roman numeral designation of IV, which is automatically elevated to the next higher Roman numeral designation of V.  Id.  Application of Table VII with Roman numerals V for the left ear and I for the right ear yields a noncompensable rating. 

There is no other evidence of record showing the severity of the Veteran's hearing loss in terms of puretone thresholds and speech discrimination.  Neither the results of the January 2010 report nor any other evidence of record shows that the Veteran's hearing loss disability approximates the criteria for a compensable rating.  

In summary, the preponderance of evidence is against granting a compensable schedular rating for bilateral hearing loss and is against referral for extraschedular consideration.  Therefore, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


